         Case 1:21-cv-10330-WGY Document 44 Filed 03/16/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
   BOSTON PARENT COALITION FOR           )
   ACADEMIC EXCELLENCE CORP.,            )
                                         )
               Plaintiff,                )
                                         )
               v.                        )
                                         )
   THE SCHOOL COMMITTEE OF THE           )
   CITY OF BOSTON, ALEXANDRA             )
   OLIVER-DAVILA, MICHAEL O’NEILL,       )
   HARDIN COLEMAN, LORNA RIVERA,         )
                                           Civil Action No. 1:21-cv-10330-WGY
   JERI ROBINSON, QUOC TRAN, ERNANI      )
   DeARAUJO, and BRENDA CASSELLIUS,      )
                                         )
               Defendants,               )
                                         )
   THE BOSTON BRANCH OF THE NAACP, )
   THE GREATER BOSTON LATINO             )
   NETWORK, ASIAN PACIFIC ISLANDER       )
   CIVIC ACTION NETWORK, ASIAN           )
   AMERICAN RESOURCE WORKSHOP,           )
   MAIRENY PIMENTAL, and H.D.,
                                         )
               Defendants-Intervenors    )
   _____________________________________ )


               INTERVENORS’ SUPPLEMENTAL STATUS REPORT AND
                  STATEMENT OF ADDITIONAL MATERIAL FACTS


       Intervenors, the NAACP – Boston Branch, the Greater Boston Latino Network, Asian

Pacific Islander Civil Action Network, Asian American Resource Workshop, Maireny Pimentel,

and H.D. (hereinafter “Intervenors”), respectfully submit the herein supplemental status report and

additional facts that are relevant and material to the Court’s resolution of this matter and are not

adequately addressed in the Joint Agreed Statement of Facts. Defendants now agree to the

inclusion of Exhibit 22 of the Declaration of Doreen Rachal (ECF 35-22).



                                                 1
        Case 1:21-cv-10330-WGY Document 44 Filed 03/16/21 Page 2 of 4




                 INTERVENORS’ SUPPLEMENTAL STATEMENT OF
                        ADDITIONAL MATERIAL FACTS

1.   BPS has held at least two public information sessions on the highly selective public school
     admissions process for 2021-2022. On November 30, 2020 and December 8, 2020, BPS
     held public information sessions on Zoom with interpretation in Spanish and Mandarin and
     Cantonese, respectively. These sessions were recorded and remain available on the BPS
     website. [Exhibit 51].

2.   Under the Interim Plan, BPS will invite students to attend the highly selective public
     schools in rounds, with 10% of seats offered in each round. Seat assignments will begin
     with zip codes with the lowest median family income. [Exhibit 66, Joint Agreed Statement
     of Facts].




                                               2
        Case 1:21-cv-10330-WGY Document 44 Filed 03/16/21 Page 3 of 4




                                             Respectfully submitted,

                                             NATIONAL ASSOCIATION FOR THE
                                             ADVANCEMENT OF COLORED PEOPLE
                                             BOSTON BRANCH AND OTHER
                                             INTERVENORS

                                             By their attorneys,

 /s/ Mathilda S. McGee-Tubb                  /s/ Doreen M. Rachal
 Susan M. Finegan (BBO # 559156)             Doreen M. Rachal (BBO # 667837)
 Mathilda S. McGee-Tubb (BBO # 687434)       Drew Domina (BBO# 703375)
 Jason Burrell (BBO # 705180)                SIDLEY AUSTIN LLP
 Laura Martin (BBO # 705617)                 69 State Street, 36th Floor
 MINTZ, LEVIN, COHN, FERRIS,                 Boston, Massachusetts 02109
 GLOVSKY AND POPEO, P.C.                     Tel: (617) 223-0300
 One Financial Center                        drachal@sidley.com
 Boston, Massachusetts 02111                 ddomina@sidley.com
 Tel: (617) 542-6000
 smfinegan@mintz.com
 msmcgee-tubb@mintz.com
 jlburrell@mintz.com
 lemartin@mintz.com

 /s/ Bethany Li                              /s/ Lauren Sampson
 Bethany Li (BBO # 673383)                   Lauren Sampson (BBO # 704319)
 Alex Milvae (BBO # 705668)                  Janelle Dempsey (BBO # 699379)
 Jodie Ng, Law Student Intern                Oren Sellstrom (BBO # 569045)
 GREATER BOSTON LEGAL SERVICES               LAWYERS FOR CIVIL RIGHTS
 197 Friend Street                           61 Batterymarch Street, Fifth Floor
 Boston, Massachusetts 02114                 Boston, MA 02110
 Tel: (617) 603-1532                         lsampson@lawyersforcivilrights.org
 bli@gbls.org                                Tel: (617) 988-0609
                                             lsampson@lawyersforcivilrights.org
                                             jdempsey@lawyersforcivilrights.org
                                             osellstrom@lawyersforcivilrights.org




Dated: March 16, 2021




                                         3
          Case 1:21-cv-10330-WGY Document 44 Filed 03/16/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants identified on the Notice of Electronic Filing, and

paper copies will be sent to those indicated as non-registered participants on March 16, 2021.


                                              /s/ Doreen M. Rachal
                                              Doreen M. Rachal




                                                  4
109530060v.2
